NOT RECOMMENDED FOR PUBLICATION
                                File Name: 22a0316n.06

                                         Case No. 22-3041

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                       FILED
                                                                                 Aug 02, 2022
 LORI J. COOK,                                                )
                                                                             DEBORAH S. HUNT, Clerk
                                                              )
         Plaintiff-Appellant,
                                                              )
                                                              )    ON APPEAL FROM THE
                v.
                                                              )    UNITED STATES DISTRICT
                                                              )    COURT     FOR      THE
 STEWARD TRUMBULL MEMORIAL HOSPITAL,
                                                              )    NORTHERN DISTRICT OF
 INC., dba Steward Health Center, Youngstown, Ohio,
                                                              )    OHIO
 fka Northside Hospital,
                                                              )                   OPINION
       Defendant-Appellee.                                    )
 _______________________________________

Before: BATCHELDER, WHITE, and MURPHY, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. After being laid off, Lori Cook sued

Steward Trumbull Memorial Hospital, claiming age discrimination in the hospital’s failure to

transfer her or rehire her at another location. Certain evidence is not in genuine dispute. For the

first job opening, as to which Cook filed a failure-to-transfer claim, the hospital hired a woman the

same age as Cook. For the second job opening, regarding which Cook filed a failure-to-rehire

claim, a younger woman applied for the job opening and the hospital hired her. The hospital did

not rehire Cook because she did not apply for the job. The district court found that Cook failed

to state a prima facie case for age discrimination and granted summary judgment. Cook appeals,

raising arguments based on a mischaracterization of certain facts and a claim of pretext, but

because none of them undermines the district court’s ruling, we need not address them.

       After carefully reviewing the law, the parties’ arguments, and the record evidence, we

conclude that the district court correctly assessed the proffered evidence and correctly applied the
No. 22-3041, Cook v. Steward Trumbull Mem. Hosp.


law to that evidence. The issuance of a full written opinion by this court would serve no useful

purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.